Citation Nr: 0318848	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  96-25 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for 
injury to the right knee as a result of hospitalization.

2.  Entitlement to a disability evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




REMAND

Previously, the Board of Veterans' Appeals (BVA or Board) 
ordered further development in your case.  Thereafter, your 
case was sent to the Board's Evidence Development Unit (EDU), 
to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  If these records have not yet been associated 
with the claims file, undertake all necessary 
efforts to obtain the veteran's medical records 
from the VA Medical Center(s) in VAMC Reno, Nevada 
for any inpatient treatment for a right knee 
disorder during the period of March 1993 to 
December 1993.  Request hospital summaries and 
inpatient clinical records.

2.  Once the above development has been completed 
to the extent possible, make arrangements with the 
appropriate VA medical facility(ies) for the 
veteran to be afforded the following: an orthopedic 
examination to determine the nature, status and 
etiology of any right knee disorder, if any, and to 
determine whether the veteran's right knee disorder 
was incurred in or aggravated by hospitalization 
between February 12, 1993 and March 17, 1993.  It 
should be noted that the veteran was incarcerated 
with the California Department of Corrections at 
the California Medical Facility as of July 19, 
2000.  The CDC number is [redacted].  The address and 
phone number for the facility are as follows: P.O. 
Box 2000, Vacaville, CA 95696 Phone: (707) 448-
6841, extension 2748.  The point of contact is Ms. 
Rasco, Counselor.  

All indicated studies must be conducted.  The 
claims file, or copies of pertinent documents 
located therein, and a copy of this development 
memorandum, must be made available to and reviewed 
by the examiner in conjunction with the 
examination.  After the examination and review of 
the evidence in the claims file, including service, 
VA and private medical records, the physician 
should express opinions as to the following:

(a) Did the veteran plainly have a right knee 
disorder prior to his hospitalization in 
February 1993 and, if so, what is the 
diagnosis (es) of the disorder at admission? 

(b) Is there a current diagnosis of a right 
knee disorder disability?

(c) If there is a current diagnosis of a right 
knee disorder, what is the degree of medical 
probability that such disability was incurred 
during the February-March 1993 hospitalization 
or is causally related to it? 

(d) What is the degree of medical probability 
that any pre-admission right knee disorder 
underwent an increase in disability during the 
February-March 1993 hospitalization beyond the 
natural progress of the disorder based on all 
evidence pertaining to the disorder before, 
during and after the hospitalization?

If the physician cannot answer any of the above 
questions without resort to speculation, he or she 
should so indicate.  The physician should provide 
the rationale for the conclusions reached and cite 
the evidence relied on or rejected in forming any 
opinion.  Of course, the questions are not intended 
to limit the physician from discussing any other 
facts or circumstances that would have bearing upon 
the ultimate question of whether there is current 
right knee disability causally related to the 
February-March 1993 hospitalization.



3.  Once the development requested in Paragraph No. 
1 has been completed to the extent possible, make 
arrangements with the appropriate VA medical 
facility(ies) for the veteran to be afforded a 
psychiatric evaluation to determine the nature and 
severity of the veteran's service-connected post-
traumatic stress disorder.  Again, it should be 
noted that the veteran was incarcerated with the 
California Department of Corrections at the 
California Medical Facility as of July 19, 2000.  
The CDC number is [redacted].  The address and phone 
number for the facility are as follows: P.O. Box 
2000, Vacaville, CA 95696 Phone: (707) 448-6841, 
extension 2748.  The point of contact is Ms. Rasco, 
Counselor.

Please send the claims file to the examiner(s) for 
review.  The examiner, in conjunction with the 
examination, must review the claims folder or the 
pertinent medical records contained therein.  The 
purpose of this evaluation is to determine the 
degree of disability associated with the PTSD.  If 
there are different psychiatric disorders other 
than PTSD, the examiner must attempt to reconcile 
those  diagnoses and specify which symptoms are 
associated with each of the diagnosed disorder(s).  
If certain symptomatology cannot be dissociated 
from one disorder or another, that fact should be 
specified.  All necessary special studies or tests 
are to be accomplished.  Any social and industrial 
impairment should be specifically noted.  In this 
respect, the psychiatrist must identify the 
frequency and severity of all findings, as well as 
to enumerate all symptomatology, particularly with 
respect to:

a) The appellant's affect, speech, memory, 
judgment, abstract thinking, mood and impulse 
control;  

b) The appellant's ability to perform the 
activities of daily living, including his 
ability to maintain personal hygiene; 

c) The presence or absence of hallucinations 
and/or delusions; the presence or absence of 
grossly inappropriate behavior; the presence 
or absence of depression; the presence or 
absence of panic attacks, and if panic attacks 
are present, their frequency;

d) The appellant's ability to adapt to 
stressful circumstances in a work or work-like 
setting, and his ability to obtain and 
maintain employment;

e) Commentary concerning the presence or 
absence of suicidal and/or homicidal ideation, 
obsessional rituals, and/or any disorientation 
would be of great value to the Board.

4.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case (SSOC) and given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


